Citation Nr: 0000262	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  96-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher evaluation of residuals of 
adenocarcinoma, status post right upper lobectomy and wedge 
resection of the right lower lobe, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
residuals of adenocarcinoma, with an initial evaluation of 30 
percent.  This claim was previously remanded by the Board in 
July 1998 for further development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's lobectomy was unilateral.

3.  The veteran's residuals of adenocarcinoma are productive 
of diffusion capacity of carbon monoxide single breath (DLCO 
SB) of greater than 56 to 65 percent.

4.  The veteran's post-lobectomy scar is productive of 
tenderness on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of adenocarcinoma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, DC 
6816 (1996).

2.  The criteria for an evaluation of 10 percent for the 
post-lobectomy and wedge resection scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, DC 
6844 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is an appeal of the original assignment 
of 30 percent disability evaluation, and, as such, the claim 
for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

The veteran was diagnosed with and underwent surgery for 
removal of adenocarcinoma of the lung in April and May 1984.  
His original claim for service connection for lung cancer was 
denied in December 1986.  In June 1994, lung cancer was added 
to the list of conditions presumed to be attributable to 
herbicide exposure in cases where the veteran with the 
disease was stationed in Vietnam at some time between January 
1962 and May 1975.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.309(e).  The veteran herein was stationed in Vietnam during 
the applicable time period.  Thus, service connection for 
residuals of adenocarcinoma, status post right upper 
lobectomy and wedge resection of the right lower lobe was 
granted in June 1995, on a presumptive basis.

VA clinical records show that the veteran was admitted to a 
VA Medical Center (VAMC) for biopsy of a right upper lobe 
lesion in April 1984.  Pathological evaluation revealed 
adenocarcinoma of the right upper lobe, with no evidence of 
lymphatic spread.  He was diagnosed with adenocarcinoma, 
well-differentiated mucin producing in the right upper lobe, 
apical region focally extending to pleura.  In addition, he 
was diagnosed with chronic bronchitis, peripheral bullous 
emphysema, and reactive hyperplasia of peribronchial lymph 
nodes.  There is a clinical record from a visit to the 
thoracic clinic dated in October 1986 in which a CT scan was 
recommended to determine whether the veteran had a recurrent 
mass.  There is no indication in the file of follow-up on 
this recommendation.

The veteran had a VA compensation and pension examination in 
September and October 1996.  A chest x-ray was performed 
which showed evidence of the status post right thoracotomy 
with surgical clips in the right hilum.  Further revealed 
were emphysematous bulla in both upper lung fields with no 
apparent change since April 1995.  An examination for 
diseases of the respiratory system was performed.  The 
veteran reported shortness of breath with the carrying of 
heavy objects, but he was able to walk two flights of stairs 
without any difficulty.  He reported a mildly productive 
cough with scant clear sputum.  He had a 30-year history of 
smoking.  On examination, his lungs had diffuse decreased 
breath sounds with prolonged expiration.  He had absent 
breath sounds in the right upper lobe, and good diaphragm 
motion on examination.  There was no evidence of malignancy.  
He was diagnosed with chronic obstructive pulmonary disease 
(COPD) by parafascicular thalamotomy (PFT) criteria of 
moderate severity, which was currently mildly symptomatic.  
The examiner predicted progressive worsening of function.

A VA examination for scars was also performed in October 
1996.  The veteran complained of occasional discomfort at the 
site of the surgical resection of lung cancer.  The 
discomfort caused interference with full arm motion at times.  
On objective examination, the veteran had a 25 centimeter 
right thoracotomy scar, which was 1/2- 1 centimeter wide, pink, 
mildly tender, without erythema and well-healed.  There was 
minimal keloid.  Shoulder motion was normal.  The scar was 
considered to be mildly symptomatic and no change was 
predicted.

A CT scan of the chest was performed in January 1998.  
Multiple bullae were demonstrated in both upper lobes, more 
severe in the left, but without any sign of infection.  
Surgical clips were identified at the right hilum.  There was 
no evidence of mediastinal or pulmonary mass.  The left apex 
did not show any discrete mass.  There was pleural thickening 
in the right lateral chest, probably related to surgery, 
without any mass.  The upper abdomen failed to show any 
adrenal, hepatic or splenic mass.

In accordance with the Board's July 1998 remand opinion, a VA 
examination was performed in September 1998.  Subjectively, 
the veteran reported a productive cough with clear phlegm of 
less than one tablespoon per day.  The extent of dyspnea on 
exertion was normal for the veteran's age and weight.  He did 
not use inhalers or oxygen.  He reported no incapacitation in 
recent years.  On physical examination there were no coronary 
pulmonale, no right ventricular hypertrophy and no pulmonary 
hypertension.  Pulmonary function tests revealed mild to 
moderate obstructive defect, no response to bronchodilator, 
mildly decreased diffusion capacity of carbon monoxide 
(DLCO), and arterial blood gases with mildly decreased 
oxygen.  In response to specific questions posed by the RO, 
the examiner stated that the veteran's DLCO was 71% 
predicted, and the lower limit of normal is 75% predicted, 
indicating a very mild impairment.  There was no indication 
for determining maximum oxygen consumption in this nearly 
normal patient, as oxygen therapy was not necessary.  There 
were no episodes of respiratory failure due to the right 
upper lobe resection, and the veteran's COPD was not related 
to the right upper lobe resection.  His COPD was assessed to 
be mild.  He was also diagnosed with chronic fatigue, and the 
examiner recommended studies to assess his sleep apnea.

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of 
nontuberculous lung disorders were amended, effective 
September 5, 1996.  See 61 Fed. Reg. 46728 (1996) (presently 
codified at 38 C.F.R. §§ 4.97 (1999) (hereinafter referred to 
as "current" regulations).  The Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that "where the law 
or regulation changes after a claim has been filed or 
reopened but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  However, for 
the period of time prior to the effective date of new 
regulations, the veteran's symptomatology may be evaluated 
only pursuant to the (former) regulations then in effect.  
See Rhodan v. West, 12 Vet. App. 55 (1998).

Under former regulations, the veteran's disability is 
evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6816, which provides for a 30 percent evaluation for 
unilateral lobectomy and a 50 percent evaluation for 
bilateral lobectomy.  The Board finds that, as the veteran's 
lobectomy was of one lobe, he is entitled to a 30 percent 
evaluation under former regulations.

Under current regulations, the veteran's disability is 
evaluated pursuant to 38 C.F.R. § 4.97, DC 6844, post-
surgical residual of lobectomy and other procedures.  
Residuals of such surgery are evaluated under a General 
Rating Formula which provides for 10 percent evaluation if 
there is forced expiratory volume in one second (FEV-1) of 71 
to 80 percent predicted, or forced expiratory volume in one 
second as percent of forced vital capacity (FEV-1/FVC) of 71 
to 80 percent, or DLCO (SB) of 66 to 80 percent predicted; a 
30 percent evaluation if there is FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 
56 to 65 percent predicted; and a 60 percent evaluation if 
there is FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 
40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

As noted above, the veteran had a DLCO of 71 percent 
predicted, which would indicate only a 10 percent evaluation.  
The veteran's lung condition has been generously evaluated at 
30 percent.  The examiner noted that the veteran's impairment 
was very mild, and his lung capacity was described as nearly 
normal.  His COPD was noted to be unrelated to the right 
upper lobe resection.  The Board finds that a higher 
evaluation of 60 percent is not warranted under current code 
criteria.  The veteran's representative argues that because, 
in October 1996, worsening of the pulmonary condition was 
predicted for the future, a higher evaluation should be 
granted.  The Board notes in this regard, however, that the 
veteran's COPD, the primary cause of his diminished pulmonary 
capacity, is unrelated to his post-operative adenocarcinoma.  
Furthermore, the Board cannot award a higher evaluation for a 
potential future increase in the severity of the disability.  
Should the veteran's service-connected disability worsen in 
the future, he should file a claim for an increased 
evaluation at that time.

The Board requested that the RO consider whether the veteran 
should be afforded a separate evaluation for his surgical 
scar.  It is permissible to evaluate different aspects of a 
disability under separate diagnostic codes as long as the 
symptomatology described in one code is not duplicative of 
symptomatology described in the other.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  In this 
case, the veteran's scar is not encompassed within the code 
provision for evaluating lung disease.  Scars are evaluated 
as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804 if 
superficial, tender and painful on objective demonstration.
 
The most recent examination of the veteran's scar was in 
October 1996.  The scar was noted to be mildly tender on 
objective demonstration.  There were no other significant 
symptoms.  The Board finds that, affording to the veteran the 
benefit of all reasonable doubt, an evaluation of 10 percent 
for a tender scar is warranted.  See 38 U.S.C.A. § 5107(b).





ORDER

A higher evaluation for residuals of adenocarcinoma, status 
post right upper lobectomy and wedge resection of the right 
lower lobe, currently evaluated as 30 percent disabling, is 
denied.

An evaluation of 10 percent for the veteran's thoracotomy 
scar is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

